TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JULY 30, 2015



                                     NO. 03-15-00333-CV


                                Joseph P. Thweatt, Appellant

                                               v.

               Billingsley House Moving, Inc.; and Oliver Billingsley, Appellees




          APPEAL FROM 353RD DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
       DISMISSED ON JOINT MOTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the order signed by the district court on May 14, 2015. The parties have

filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion and dismisses the appeal.

Each party shall pay the costs of the appeal incurred by that party, both in this Court and the

court below.